                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                            No. 5:18-CV-483-KS


  JEREMIAH M. CROTTS,                         )
                                              )
          Plaintiff,                          )
                                              )
              v.                              )
                                              )                  ORDER
  ANDREW M. SAUL, Commissioner                )
  of Social Security Administration, 1        )
                                              )
          Defendant.                          )



      This matter is before the court on the parties’ cross motions for judgment on

the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, the

parties having consented to proceed pursuant to 28 U.S.C. § 636(c). Jeremiah Crotts

(“Plaintiff”) filed this action pursuant to 42 U.S.C. § 405(g) seeking judicial review of

the denial of his application for a period of disability and disability insurance benefits

(“DIB”) and supplemental security income (“SSI”). The time for filing responsive

briefs has expired, and the pending motions are ripe for adjudication. The court has

carefully reviewed the administrative record and the motions and memoranda

submitted by the parties. For the reasons set forth below, the court grants Plaintiff’s



      1 Plaintiff’s complaint names Nancy A. Berryhill, in her official capacity as
Acting Commissioner of the Social Security Administration, as the defendant to this
action. Andrew M. Saul now holds the office of Commissioner and is hereby
substituted as the defendant to this action. See Fed. R. Civ. P. 25(d).




          Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 1 of 13
Motion for Judgment on the Pleadings [DE #24], denies Defendant’s Amended Motion

for Judgment on the Pleadings [DE #33], and remands the matter to the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings.

                           STATEMENT OF THE CASE
      Plaintiff applied for DIB and SSI on December 13, 2016, with an alleged onset

date of November 1, 2016. (R. 10, 258–74.) The application was denied initially and

upon reconsideration, and a request for hearing was filed. (R. 10, 124–25, 152–53,

201–02.) A hearing was held on January 28, 2018, before Administrative Law Judge

(“ALJ”) Gary Brockington, who issued an unfavorable ruling on April 19, 2018. (R.

10–36, 47–94.) On August 8, 2018, the Appeals Council denied Plaintiff’s request for

review. (R. 1–6.) At that time, the ALJ’s decision became the final decision of the

Commissioner. See 20 C.F.R. §§ 404.981, 416.1481. On October 12, 2018, Plaintiff

filed the instant civil action, seeking judicial review of the final administrative

decision pursuant to 42 U.S.C. §§ 405 and 1383(c)(3).

                                   DISCUSSION

I.    Standard of Review

      The scope of judicial review of a final agency decision denying disability

benefits is limited to determining whether substantial evidence supports the

Commissioner’s factual findings and whether the decision was reached through the

application of the correct legal standards. See Coffman v. Bowen, 829 F.2d 514, 517

(4th Cir. 1987). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion; [i]t consists of more than a mere

scintilla of evidence but may be somewhat less than a preponderance.” Craig v.

                                         2

        Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 2 of 13
Chater, 76 F.3d 585, 589 (4th Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389,

401 (1971), and Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)) (citations

omitted) (alteration in original). “In reviewing for substantial evidence, [the court

should   not]   undertake   to   re-weigh   conflicting   evidence,   make   credibility

determinations, or substitute [its] judgment for that of the [Commissioner].” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig, 76 F.3d at 589) (first and

second alterations in original). Rather, in conducting the “substantial evidence”

inquiry, the court determines whether the Commissioner has considered all relevant

evidence and sufficiently explained the weight accorded to the evidence. Sterling

Smokeless Coal Co. v. Akers, 131 F.3d 438, 439–40 (4th Cir. 1997).

II.   Disability Determination

      In making a disability determination, the Commissioner utilizes a five-step

evaluation process. The Commissioner asks, sequentially, whether the claimant:

(1) is engaged in substantial gainful activity; (2) has a severe impairment; (3) has an

impairment that meets or equals the requirements of an impairment listed in 20

C.F.R. Part 404, Subpart P, App. 1; (4) can perform the requirements of past work;

and, if not, (5) based on the claimant’s age, work experience, and residual functional

capacity can adjust to other work that exists in significant numbers in the national

economy. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Albright v. Comm’r of Soc.

Sec. Admin., 174 F.3d 473, 475 n.2 (4th Cir. 1999). The burden of proof and production

during the first four steps of the inquiry rests on the claimant. Pass v. Chater, 65

F.3d 1200, 1203 (4th. Cir. 1995). At the fifth step, the burden shifts to the



                                            3

         Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 3 of 13
Commissioner to show that other work exists in the national economy that the

claimant can perform. Id. In making this determination, the ALJ must decide

“whether the claimant is able to perform other work considering both [the claimant’s

RFC] and [the claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981).

“If the Commissioner meets [this] burden, the ALJ finds the claimant not disabled

and denies the application for benefits.” Mascio v. Colvin, 780 F.3d 632, 634–35 (4th

Cir. 2015).

III.   ALJ’s Findings

       As a preliminary matter, the ALJ found Plaintiff meets the insured status

requirements of the Social Security Act (“the Act”) through December 31, 2021.

(R. 12.) Applying the five-step, sequential evaluation process, the ALJ found Plaintiff

“not disabled” as defined in the Act. At step one, the ALJ found Plaintiff had not

engaged in substantial gainful employment since November 1, 2016, the alleged onset

date. (Id.) Next, the ALJ determined Plaintiff had the following severe impairments:

“arthralgia/arthritis; trigger finger of the left thumb; bilateral carpal tunnel

syndrome;     degenerative   disc   disease    of   the   lumbar   spine;   sacroiliitis;

gastroesophageal reflux disease (GERD); cyclical vomiting; irritable bowel syndrome;

functional abdominal pain syndrome; fibromyalgia; obesity; depressive disorder;

bipolar disorder; anxiety disorder; panic disorder; attention deficit hyperactivity

disorder (ADHD); and trauma and stressor related disorder.” (R. 12–13.) The ALJ

found Plaintiff’s “diverticulosis/diverticulitis, status post sigmoidectomy; duodenitis;



                                           4

        Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 4 of 13
leukocytosis; anemia; hypertension; cannabis abuse; and opioid abuse” not to be

severe impairments. (R. 13.)

      At step three, the ALJ concluded that Plaintiff’s impairments were not severe

enough, either individually or in combination, to meet or medically equal one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, App. 1. (R. 13.) The ALJ

expressly considered listings 1.02, 1.04, 5.06, 12.04, 12.06, 12.11, and 12.15. (R. 13–

15.) The ALJ also stated he considered Plaintiff’s fibromyalgia in according with SSR

12–2p and Plaintiff’s obesity in accordance with paragraphs 1.00Q, 3.00O, and 4.00I1

of the listings, and SSR 02–1p. (R. 14.)

      Prior to proceeding to step four, the ALJ assessed Plaintiff’s residual functional

capacity (“RFC”) and found that Plaintiff had

      the residual functional capacity to perform less than the full range of
      light work, as defined in 20 CFR 404.1567(b) and 416.967(b) and SSR
      83-10, with the following limitations: frequently push/pull and operate
      foot and hand controls with the lower and upper extremities;
      occasionally climb ramps or stairs; never climb ladders, ropes or
      scaffolds; occasionally balance, stop, kneel, crouch, and crawl; frequently
      reach, reach overhead, handle objects, and finger bilaterally; occasional
      exposure to vibration; and occasional exposure to unprotected heights,
      hazardous machinery or hazardous moving mechanical parts.
      [Plaintiff]’s work is limited to simple, routine and repetitive tasks, but
      not at a production rate pace; occasional interaction with the public and
      co-workers; and frequent interaction with supervisors. [Plaintiff] would
      be off task no more than 10 percent of the time in an eight-hour workday,
      in addition to normal breaks (with normal breaks defined as a 10-15
      minute morning and afternoon break and a 30-45 minute lunch break).

(R. 15.) In making this assessment, the ALJ found Plaintiff’s statements concerning

the intensity, persistence, and limiting effects of Plaintiff’s symptoms “not supported

by the overall evidence of record to the extent they purport to limit him more than



                                           5

        Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 5 of 13
that provided for in the residual functional capacity” assessment. (R. 29.) At step four,

the ALJ concluded that Plaintiff is unable to perform any past relevant work. (Id.)

Nonetheless, at step five, upon considering Plaintiff’s age, education, work

experience, and RFC, the ALJ determined there are jobs that exist in significant

numbers in the national economy that Plaintiff could perform, namely: merchandise

marker, routing clerk, and housekeeper. (R. 30.) The ALJ concluded that Plaintiff

was not disabled under the Act since November 1, 2016, Plaintiff’s alleged onset date.

(Id.)

IV.     Plaintiff’s Arguments

        Plaintiff contends the Commissioner erred by:

        (A) failing to explain why more restrictive attendance limitations were
            not included in the RFC (Pl.’s Mem. Supp. Mot. J. Pldgs. [DE #25]
            at 10–14); and

        (B) insufficiently explaining his reasons for rejecting the opinions of
            treating medical sources (id. at 14–19).

The Commissioner argues that substantial evidence supports the ALJ’s decision and

that the ALJ properly explained the RFC assessment and the weight assigned to

treating and non-treating medical opinions. (Def.’s Mem. Supp. Mot. J. Pldgs. [DE

#34] at 6–13.) For the reasons discussed below, the undersigned disagrees with the

Commissioner and, therefore, orders remand.

        A.    RFC Assessment

        The RFC is an administrative assessment of “an individual’s ability to do

sustained work-related physical and mental activities in a work setting on a regular

and continuing basis” despite impairments and related symptoms. SSR 96–8p, 1996

                                           6

          Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 6 of 13
WL 374184, at *1 (July 2, 1996); see also 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).

“A ‘regular and continuing basis’ means 8 hours a day, for 5 days a week, or an

equivalent work schedule.” SSR 96–8p, 1996 WL 374184, at *1. In determining the

RFC, the ALJ considers an individual’s ability to meet the physical, mental, sensory,

and other requirements of work. 20 C.F.R. §§ 404.1545(a)(4), 416.945(a)(4). It is based

upon all relevant evidence, which may include the claimant’s own description of

limitations from alleged symptoms. SSR 96–8p, 1996 WL 374184, at *5; 20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). If necessary, an ALJ must “explain how any material

inconsistences or ambiguities in the evidence were considered and resolved.” SSR 96–

8p, 1996 WL 374184, at *7.

      An ALJ must “include a narrative discussion describing how the evidence

supports each conclusion” in the RFC. Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir.

2016) (quoting Mascio, 780 F.3d at 636). The ALJ must specifically explain how

certain pieces of evidence support particular conclusions and “discuss[ ] . . . which

evidence the ALJ found credible and why.” Monroe, 826 F.3d at 189 (quoting Radford

v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013)). The Fourth Circuit has interpreted this

to require an ALJ to “build an accurate and logical bridge from the evidence to his

conclusion.” Monroe, 826 F.3d at 189 (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th

Cir. 2000)).

      “[A] proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion . . . . [M]eaningful review is frustrated when an ALJ

goes straight from listing evidence to stating a conclusion.” Thomas v. Berryhill, 916



                                          7

         Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 7 of 13
F.3d 307, 311 (4th Cir. 2019) (citing Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.

2018)). Simply put, this means an ALJ must “[s]how [his] work.” Patterson v. Comm’r

of Soc. Sec. Admin., 846 F.3d 656, 663 (4th Cir. 2017) (applying same principle to an

ALJ’s listing analysis). Such analysis—“[h]armonizing conflicting evidence and

bolstering inconclusive findings,” Patterson, 846 F.3d at 662—is a “necessary

predicate” to determining whether substantial evidence supports the Commissioner’s

findings, Monroe, 826 F.3d at 189 (quoting Radford, 734 F.3d at 295). “An ALJ has a

duty to explain the administrative decision so as to enable meaningful judicial

review.” Parker v. Colvin, No. 4:13-CV-38-FL, 2014 WL 2604282, at *3 (E.D.N.C.

June 11, 2014). Where a court is “left to guess about how the ALJ arrived at his

conclusions on [a claimant’s] ability to perform relevant functions . . . , remand is

necessary.” Mascio, 780 F.3d at 637.

      Plaintiff’s core complaint is that ALJ Brockington failed to explain his reasons

for not imposing more restrictive attendance limitations, despite full awareness of

this issue as evidenced by multiple references to work attendance problems in the

ALJ’s opinion and by testimony at the administrative hearing. (Pl.’s Mem. Supp. Mot.

J. Pldgs. at 11–13 (citing R. 14, 18–20, 22–3, 92).) This aspect of the RFC is crucial

because the Vocational Expert (“VE”) testified that there would be no jobs available

for Plaintiff if (i) Plaintiff was restricted to being off-task for fifteen percent of an

eight-hour workday (rather than the ten percent assessed in the RFC) or (ii) Plaintiff

was absent more than one day per month. (R. 91–2.)




                                           8

         Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 8 of 13
      It is impossible to know why ALJ Brockington rejected Plaintiff’s claim that he

has more restrictive attendance limitations because the only reason given is that

Plaintiff’s statements about his symptoms “are not entirely consistent” with the

evidence in the record. (R. 17, 29.) The ALJ does not explain what the inconsistences

are. See Harrison v. Berryhill, No. 4:16-CV-227-FL(2), 2017 WL 3669630, at *4

(E.D.N.C. Aug. 7, 2017) (identifying similar failure by ALJ Brockington to explain

inconsistencies), mem. & recommendation adopted by 2017 WL 3669515 (E.D.N.C.

Aug. 24, 2017). The ALJ spent numerous pages summarizing treatment notes and

then stated his conclusion. This is not sufficient to enable meaningful judicial review,

particularly in a case where even the Commissioner acknowledges there is “quite a

bit of contradictory evidence in the record.” (Def.’s Mem. Supp. Mot. J. Pldgs. at 11);

see Thomas, 916 F.3d at 311.

      On review, the Commissioner offers reasons to support the ALJ’s decision. The

Commissioner argues that (i) Plaintiff’s symptoms were controlled when Plaintiff

took his medication as prescribed (Def.’s Mem. Supp. Mot. J. Pldgs. at 8), (ii)

Plaintiff’s complaints are contradicted by evidence in the record (id. at 9 (comparing

R. 804 with R. 828 and R. 2056 with R. 1600, 1801, 1926, 2001, 2051, and 2079)), and

(iii) Plaintiff exaggerated his complaints of pain to “get opioids to go with his

marijuana” (id. at 10–11).

      There are several problems with the Commissioner’s position. First, while

these may be good reasons to discount evidence in the record supporting Plaintiff’s

position, they are the Commissioner’s reasons provided on review, not those stated



                                           9

        Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 9 of 13
by the ALJ. Thus, they cannot be the basis for affirming the Commissioner’s final

determination. See Patterson v. Bowen, 839 F.2d 221, 225 n.1 (4th Cir. 1988)

(Commissioner cannot engage in post-hoc rationalization of an ALJ’s opinion).

      Second, even if these were the ALJ’s reasons, the ALJ would still need to

reconcile inconsistencies in the record regarding each argument. See SSR 96–8p, 1996

WL 374184, at *7. As to Plaintiff’s symptoms being controlled when he was taking

his medications as prescribed, there is also evidence that Plaintiff was still missing

significant time from his job even when he reported that his medications were

helping. (R. 19–20 (discussing reports from May through September 2016).)

      The Commissioner is correct that there is notable evidence in the record that

may support a conclusion Plaintiff was abusing opioids and marijuana, e.g., (R. 1569)

(summarizing violation of pain contract). However, ALJ Brockington never identified

this as his reason for discounting Plaintiff’s statements about his ability to stay on

task at work for eight hours each day, five days a week. There is also evidence that

medical providers started to reduce Plaintiff’s reliance on opioid medications (R.

2099–3000 (January 2018 list of medications and noting prescription history)) and

that Plaintiff did engage in non-narcotic treatment modalities such as use of a heating

pad (R. 1907) and counseling (R. 2047 (note from Nurse Practitioner McCain that

Plaintiff participating in intensive outpatient counseling)). The court cannot sanction

the Commissioner’s argument without more explicit and detailed explanation from

the ALJ.




                                          10

        Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 10 of 13
      Third, it is difficult to understand how the ALJ reached the RFC based on the

weight he assigned to various medical and non-medical opinions in the record. The

weight assigned is as follows:

           x   Lori Downing, Psy.D., consultative psychological evaluation report from

               March 2017 based on January 2017 examination, “substantial” weight.

               (R. 24–25.)

           x   Lisa Peoples, Physician Assistant, Duke Pain, mental medical source

               statement from April 2015, “little” weight. (R. 27.)

           x   Steven Prakken, M.D., Duke Pain, letters from February and September

               2017, “little” weight. (R. 27.)

           x   Karen McCain, Nurse Practitioner, Duke Pain, mental medical source

               statement from October 2017, “partial” weight, and physical medical

               source statement from December 2017, “little” weight. (R. 27–28.)

           x   Dakota Cox, M.D., and Stephen Levin, M.D., state agency medical

               consultants, opinions from January 2017 and May 2017, respectively,

               “moderate” weight. (R. 28.)

           x   Jennifer Fulmer, Ph.D., and Arne Newman, Ph.D., state agency

               psychological consultants, opinions from March 2017 and May 2017,

               respectively, “moderate” weight. (R. 28.)

           x   Julie Harmon, lay third-party functional report from January 2017,

               “some” weight. (R. 28.) 2



      2   Plaintiff was also treated by a rheumatologist, Robert T. Keenan, M.D., who
                                             11

          Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 11 of 13
There is no explanation regarding the meaning of these descriptions, though. The

only opinion to which ALJ Brockington assigned substantial weight is that of

psychological consultative examiner Lori Downing, which was necessarily limited to

Plaintiff’s mental impairments. It appears ALJ Brockington credited Plaintiff’s

statements about his symptoms to an extent that led the ALJ to assign less weight to

the agency medical opinions of Drs. Cox and Levin because of Plaintiff’s statements.

(R. 28 (assigning moderate weight to the medical consultants’ opinions because “the

complete record, to include [Plaintiff]’s testimony, supports that [Plaintiff] is more

limited”).) Lastly, while the ALJ assigned “some” weight to the third-party functional

report, the ALJ’s opinion only contains general criticisms of that third-party report

and never explains what portion of the report he credited. (R. 28.) Based on the

descriptions provided by ALJ Brockington, it is impossible to know how he weighed

the evidence. See Monroe, 826 F.3d at 190–91 (explaining how an ALJ’s general and

conclusory assignments of weight precluded meaningful review).

      The ALJ’s lack of explanation and analysis, failure to address and harmonize

conflicting evidence in the record, and vague assignments of evidentiary weight

combine to frustrate meaningful review.

      B.     Treating Medical Sources

      Plaintiff also argues the ALJ did not correctly analyze the opinions of

particular treating medical sources, namely, those from Duke Pain. (Pl.’s Mem. Supp.




noted that he did not think it was “coincidental” that Plaintiff’s problems, including
the depression, started after his colon resection. (R. 2048–55, 2076–83.)
                                          12

        Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 12 of 13
J. Pldgs. at 18–19.) The Commissioner argues the ALJ gave good reasons for not

giving much weight to these opinions and this is understandable because the record

indicates that these opinions were mere reflections of Plaintiff’s complaints, which

were motivated by a desire to obtain drugs. (Def.’s Mem. Supp. Mot. J. Pldgs. at 11–

12.) In light of the court’s decision to remand for further consideration of the RFC,

the court does not address whether ALJ Brockington properly analyzed and explained

the weight he assigned to these treating medical sources. Accordingly, the court

remands the matter to the Commissioner for further proceedings in accordance with

the reasons set forth above.

                                   CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion for Judgment on the Pleadings

[DE #24] is GRANTED, Defendant’s Amended Motion for Judgment on the Pleadings

[DE #33] is DENIED, and the case is REMANDED to the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g) for further consideration.

      This 26th day of May 2020.


                                        _________________________________________
                                        _____
                                           _ ________
                                                    ____________________
                                                                      ____
                                        KIMBERLY  LY
                                                  L Y A. SWANK
                                        United States Magistrate Judge




                                          13

        Case 5:18-cv-00483-KS Document 36 Filed 05/26/20 Page 13 of 13
